                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        VESSIE LYNN STEVENS,
                                   7                                                    Case No. 18-cv-05517-RS (PR)
                                                      Plaintiff,
                                   8
                                                v.                                      ORDER REOPENING ACTION;
                                   9
                                        UNITED STATES,                                  ORDER DISMISSING COMPLAINT
                                  10                                                    WITH LEAVE TO AMEND
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          This federal tort suit action is REOPENED. After reviewing the allegations under
                                  15   28 U.S.C. § 1915A(a), the Court concludes that plaintiff states claims for relief, but she
                                  16   must state those claims on the proper form. Accordingly, the operative complaint is
                                  17   DISMISSED with leave to file an amended complaint on the appropriate form. The
                                  18   amended complaint shall be filed on or before February 18, 2019.
                                  19                                         BACKGROUND
                                  20          This suit was dismissed because plaintiff failed to file an amended complaint by the
                                  21   deadline. The Court since has received an amended complaint from plaintiff.
                                  22   Accordingly, the action is REOPENED. The Clerk is directed to modify the docket to
                                  23   reflect this. The judgment and the order of dismissal are VACATED.
                                  24                                         BACKGROUND
                                  25          Plaintiff, a federal prisoner, alleges that she was injured during a prison transport
                                  26   owing to federal marshal(s) failing to assist her as she entered the vehicle. Her first
                                  27   complaint was dismissed with leave to amend because (i) it appeared that her claims had
                                  28   not been exhausted; and (ii) she had not identified the tortfeasor properly. Her amended
                                   1   complaint under the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-2680,
                                   2   is now before the Court for review pursuant to 28 U.S.C. § 1915A(a).
                                   3                                          DISCUSSION
                                   4   A.     Standard of Review
                                   5          A federal court must conduct a preliminary screening in any case in which a
                                   6   prisoner seeks redress from a governmental entity or officer or employee of a
                                   7   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   8   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   9   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  10   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  11   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  12          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
Northern District of California
 United States District Court




                                  13   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                  14   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                  15   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                  16   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                  17   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                  18   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  19   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  20   (9th Cir. 1994).
                                  21   B.     Legal Claims
                                  22          The FTCA provides that district courts have exclusive jurisdiction over civil actions
                                  23   against the United States for money damages “for injury or loss of property, or personal
                                  24   injury or death caused by the negligent or wrongful act or omission of any employee” of
                                  25   the federal government while acting within the scope of his office or employment.
                                  26   28 U.S.C. § 1346(b). The United States is only liable “if a private person[] would be liable
                                  27   to the claimant in accordance with the law of the place where the act or omission
                                  28                                                                   ORDER DISMISSING COMPLAINT
                                                                                                            CASE NO. 18-cv-05517-RS
                                                                                     2
                                   1   occurred.” Id.; 28 U.S.C. § 2674. Put another way, the United States waives sovereign
                                   2   immunity only under circumstances where local law would make a private person liable in
                                   3   tort. United States v. Olson, 546 U.S. 43 (2005). The FTCA expressly bars claims for
                                   4   intentional torts such as assault, battery, false imprisonment, false arrest and malicious
                                   5   prosecution. Wilson v. Drake, 87 F.3d 1073, 1076 (9th Cir. 1996) (citing 28 U.S.C.
                                   6   § 2680(h)).
                                   7          Plaintiff has stated a federal tort claim in her first amended complaint. That claim
                                   8   must appear on the appropriate form, copies of which will be sent to her. Accordingly, the
                                   9   amended complaint is DISMISSED with leave to file an amended complaint.
                                  10                                          CONCLUSION
                                  11          The first amended complaint is DISMISSED with leave to file a second amended
                                  12   complaint on or before February 18, 2019. The new complaint must include the caption
Northern District of California
 United States District Court




                                  13   and civil case number used in this order (18-05517 RS (PR)) and the words SECOND
                                  14   AMENDED COMPLAINT on the first page. Because an amended complaint completely
                                  15   replaces the previous complaints, plaintiff must include in her amended complaint all the
                                  16   claims she wishes to present and all of the defendants she wishes to sue. See Ferdik v.
                                  17   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). She may not incorporate material from the
                                  18   prior complaint by reference. Failure to file an amended complaint in accordance with this
                                  19   order will result in dismissal of this action without further notice to plaintiff.
                                  20          The Clerk is directed to reopen this action. The judgment and the order of dismissal
                                  21   are VACATED.
                                  22          IT IS SO ORDERED.
                                  23   Dated: January ___,
                                                       3 2019
                                                                                           _________________________
                                  24
                                                                                               RICHARD SEEBORG
                                  25                                                         United States District Judge
                                  26
                                  27

                                  28                                                                     ORDER DISMISSING COMPLAINT
                                                                                                              CASE NO. 18-cv-05517-RS
                                                                                       3
